DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “moving the one or more inputs via the automated conveyor towards the automated picker robot separately from the piece of bread” in lines 8-9.  There was not adequate written description at the time of filing for the one or more inputs to be moved towards the automated picker robot separately from the piece of bread.
Claims 2-11 are rejected as being dependent on a rejected base claim.
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “slicing one or more inputs for the piece of bread at a separate location” in line 4.  It is unclear what the “separate location” refers to.  It is unclear if the one or more inputs are sliced at a different location than the piece of bread or if the one or more inputs and the piece of bread are sliced at a location separate from the automated conveyor.
Claim 8 recites the limitation “a platen” twice in line 2.  It is unclear if these platen refer to the same platen or if these platen are different from one another.
Claims 2-7 and 9-11 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Pryor et al. US 2018/0186011, and Chirnomas US 2006/0127614.
Regarding Claim 1, Hyodo et al. discloses an automated sandwich assembly method (‘195, Paragraphs [0112]-[0113]).  The method comprises moving a top portion (top slice of bread S1) and bottom portion (bottom slice of bread S1) of a bread (bread S1) via an automated conveyor (conveyors 3) (‘195, Paragraphs [0043] and [0056]).  One or more inputs (food substances S2) are added to the bottom portion (bottom slice of bread S1) of the bread (bread S1) (‘195, Paragraph [0056] and [0112]) wherein the one or more inputs (food substances S2) comprise sandwich components to create an assembled sandwich (sandwich S) (‘195, Paragraph [0112]).  The assembled sandwich (sandwich S) is moved to an automated packaging system (packager 4) via the automated conveyor (conveyors 3) (‘195, Paragraphs [0111]-[0112]).
Hyodo et al. is silent regarding the top slice of bread and the bottom slice of bread being sliced with an automated slicer using a piece of a bread having a top portion and a bottom portion, slicing one or more inputs for the piece of bread at a separate location, moving the one or more inputs via the automated conveyor towards the automated picker robot separately from the piece of bread, and adding the one or more inputs with the automated picker robot.
Garcia Torres discloses an automated sandwich assembly method (‘685, Column 1, lines 8-20).  The method comprises slicing with an automated slicer a piece of bread (loaves 13) into a top portion (top slice 14) and a bottom portion (bottom slice 14) and moving the top portion (top slice 14) and the bottom portion (bottom slice 14) of the bread via an automated conveyor (conveyor belt 15) (‘685, Column 1, lines 22-24) (‘685, Column 6, lines 1-15).
Both Hyodo et al. and Garcia Torres are directed towards the same field of endeavor of automated sandwich assembly methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hyodo et al. and make the two slices of bread of the sandwich by slicing with an automated slicer a piece of bread into a top portion and a bottom portion as taught by Garcia Torres since providing an automatic or mechanical means to replace a manual activity of slicing one larger piece of bread into two smaller pieces of a piece of bread having a top portion and a bottom portion which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Further regarding Claim 1, Hyodo et al. modified with Garcia Torres is silent regarding slicing one or more inputs for the piece of bread at a separate location, moving the one or more inputs via the automated conveyor towards the automated picker robot separately from the piece of bread, and adding the one or more inputs with an automated picker robot.
Mirkhaef et al. discloses an automated sandwich assembly method (system 200) (‘028, Paragraph [0054]) comprising adding one or more inputs (meat 10) to a bottom portion (bottom bun 14) of a sandwich (sandwich 12) with an automated picker robot (robotic arm 102) wherein the one or more inputs (meat 10) comprise sandwich components to create an assembled sandwich (sandwich 12), moving the assembled sandwich (sandwich 12) to an automated packaging system (wrapping assist device 204), and packaging the assembled sandwich (sandwich 12) via the automated packaging system (wrapping assist device 204) (‘028, Paragraphs [0066]-[0069]).
Both Hyodo et al. and Mirkhaef et al. are directed towards the same field of endeavor of methods of making a sandwich using an automated sandwich assembly.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hyodo et al. and use an automated picker robot to add the one or more inputs in the form of meat to the bottom portion of the bread as taught by Mirkhaef et al. since providing an automatic or mechanical means to replace a manual activity of placing one or more inputs on the bottom portion of the bread using an automated picker robot which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Further regarding Claim 1, Hyodo et al. modified with Garcia Torres and Mirkhaef et al. is silent regarding Pryor et al. discloses a slicing device that slices food products which then falls onto a slicing conveyor located directly underneath the slicing device wherein the slicing conveyor rotates to move the sliced food product onto a transfer conveyor disposed next to the slicing conveyor (‘011, Paragraphs [0025] and [0052]), which reads on slicing food products at a separate location from an automated conveyor and loading the food components on the automated conveyor.
Both Hyodo et al. and Pryor et al. are directed towards the same field of endeavor of automated methods of slicing food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and slice the one or more inputs for the piece of bread at a separate location from the automated conveyor and load the sliced one or more inputs on the automated conveyor since Pryor et al. teaches that it was known and conventional in the art to slice food products as a location separate from the automated conveyor.
Further regarding Claim 1, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., and Pryor et al. is silent regarding moving the one or more inputs via the automated conveyor towards the automated picker robot separately from the piece of bread.
Chirnomas discloses separable packaging methods for dispensing the contents of separable packages in a layered manner for packaged sandwiches (‘614, Paragraph [0002]) wherein one or more inputs (cheese) that contacts bread results in bread that soaks up moisture from the cheese causing the bread to become soggy (‘614, Paragraph [0004]).
Both Hyodo et al. and Chirnomas are directed towards the same field of endeavor of automated methods of making sandwiches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and move the one or more inputs via the automated conveyor towards the automated picker robot separately from the piece of bread as taught by Chirnomas in order to avoid the bread from becoming soggy from contacting the one or more inputs for an extended period of time (‘614, Paragraph [0004]).
Regarding Claim 2, Hyodo et al. discloses packaging the assembled sandwich (sandwiches S packaged in bag B) via the automated packaging system (‘195, Paragraphs [0111]-[0112]).
Regarding Claims 3-4, Mirkhaef et al. discloses placing the top portion (top bun 16) of the bread on the bottom portion (bottom bun 14) of the bread and the one or more inputs (meat 10) to assemble the assembled sandwich (sandwich 12) before moving the assembled sandwich (sandwich 12) to the automated packaging system (wrapping assist device 204) wherein the step of placing the top portion (top bun 16) of the bread on the bottom portion (bottom bun 14) and the one or more inputs (meat 10) comprises using an automated picker robot (robotic arm 202) to pick the top portion (top bun 16) of the bread and to place on the bottom portion (bottom bun 14) and the one or more inputs (meat 10) (‘028, Paragraphs [0068]-[0069]).  Both Hyodo et al. and Mirkhaef et al. are directed towards the same field of endeavor of methods of making a sandwich using an automated sandwich assembly.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hyodo et al. and use an automated picker robot to pick the top portion of the bread and place on the bottom portion and the one or more inputs to assemble the sandwich before moving the assembled sandwich to the automated packaging system as taught by Mirkhaef et al. since providing an automatic or mechanical means to replace a manual activity of placing one or more inputs on the bottom portion of the bread using an automated picker robot which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Regarding Claim 5, Hyodo et al. discloses sensing with one or more sensors (weight sensor 57), a quality control of the assemble sandwich (sandwich S) before moving the assembled sandwich to the automated packaging system (‘195, Paragraph [0048]).
Regarding Claim 6, Hyodo et al. discloses redirecting a rejected assembled sandwich (sandwich S) that does not meet the quality control (acceptable sandwich weight range) sensed by the one or more sensors (weight sensor 57) to a reject line (disposal site) that bypasses the automated packaging system (‘195, Paragraph [0048]).
Regarding Claim 11, Hyodo et al. discloses the one or more inputs (food substance S2) comprising meats and vegetables (‘195, Paragraph [0056]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Pryor et al. US 2018/0186011, and Chirnomas US 2006/0127614 as applied to claim 1 above in further view of Takasaki et al. US 2020/0156260.
Regarding Claim 5, Hyodo et al. modified with Garcia Torres, Mikhaef et al., Pryor et al., and Chirnomas is silent regarding sensing a quality control of the assembled sandwich before moving the assembled sandwich to the automated packaging system with one or more sensors.
Takasaki et al. discloses a food transfer system comprising an inspection apparatus and an autonomous transport apparatus wherein the inspection apparatus inspects the quality of food (‘260, Paragraph [0044]) wherein the inspection apparatus performs a quality inspection using an optical sensor (‘260, Paragraph [0045]) and the transfer apparatus applied to grasping sandwiches (‘260, Paragraph [0144]).
Both Hyodo et al. and Takasaki et al. are directed towards the same field of endeavor of food assembly methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and sense a quality control of the assembled sandwich before moving the assembled sandwich to the automated packaging system with one or more sensors as taught by Takasaki et al. in order to allow only quality sandwiches to pass through the conveyor before packaging.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Pryor et al. US 2018/0186011, and Chirnomas US 2006/0127614 as applied to claim 1 above in further view of Kabumoto et al. US 2010/0202694.
Regarding Claims 5-6, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Pryor et al., and Chirnomas  is silent regarding sensing a quality control of the assembled sandwich before moving the assembled sandwich to the automated packaging system with one or more sensors and reintroducing the rejected assembled sandwich to the automated conveyor after the quality has been corrected.
Kabumoto et al. discloses a quality control of food products before moving the food products to the automated packaging system (sealed bags) (‘694, Paragraph [0089]) with one or more sensors (‘694, Paragraph [0133]) and redirecting a rejected assembled sandwich that does not meet the quality control sensed by the sensor to a reject line (defective product storage conveyor 90) that bypasses the automated packaging system (via regular line conveyor 80) (‘694, Paragraphs [0065]-[0066]).
Both Hyodo et al. and Kabumoto et al. are directed towards the same field of endeavor of food packaging methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and conduct a quality control of the assembled sandwich before moving the assembled sandwich to the automated packaging system with one or more sensors and redirecting a rejected assembled sandwich that does not meet the quality control sensed by the sensor to a reject line that bypasses the automated packaging system in order to only package quality sandwiches and to prevent packaging defective sandwiches.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Pryor et al. US 2018/0186011, Chirnomas US 2006/0127614, and Kabumoto et al. US 2010/0202694 as applied to claim 6 above in further view of Bailey et al. US 2013/0097975.
Regarding Claim 7, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Pryor et al., Chirnomas, and Kabumoto et al. is silent regarding reintroducing the rejected assembled sandwich to the automated conveyor after the quality has been corrected.
Bailey et al. discloses a vision inspection system for quality control inspection of an object prior to packaging the object wherein any packages not meeting inspection requirements are automatically removed from the system for reprocessing (‘975, Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and redirect a rejected sandwich that does not meet quality control to a reject line and reintroduce the rejected assembled sandwich to the automated conveyor after the quality has been corrected since Bailey et al. teaches that reprocessing any object that does not meet quality controls was known in the inspection art.  One of ordinary skill in the art would reprocess any rejected quality objects in order to fix the defects of the sandwich of the Hyodo et al. prior to packaging.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Pryor et al. US 2018/0186011, and Chirnomas US 2006/0127614 as applied to claim 2 above in further view of Buchko et al. US 2007/0214752.
Regarding Claim 8, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Pryor et al., and Chirnomas is silent regarding the automated conveyor comprising a platen wherein the one or more inputs are positioned on the platen that moves along the conveyor.
Buchko et al. discloses a conveyor including a series of platens adapted to receive a vacuum packaged food product  (‘752, Paragraphs [0053] and [0116]).
Both Hyodo et al. and Buchko et al. are directed towards the same field of endeavor of automated methods of packaging food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and incorporate a platen on the automated conveyor wherein the one or more inputs are positioned on the platen that moves along the conveyor since Buchko et al. teaches that it was known and conventional to incorporate platens on conveyors to move food products.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Pryor et al. US 2018/0186011, and Chirnomas US 2006/0127614 as applied to claim 1 above in further view of Fitzwater et al. US 2011/0180594 and Sullivan et al. US 6,245,368.
Regarding Claim 9, Hyodo et al. discloses packaging the sandwich (via packager 4) to create a packaged sandwich (packaged sandwiches S) (‘195, Paragraph [0102]).
Hyodo modified with Garcia Torres, Mirkhaef et al., Pryor et al., and Chirnomas is silent regarding adding one or more condiments into the packaging of the assembled sandwich to create a packaged sandwich and condiments.
Fitzwater discloses a packaged sandwich (package 200) comprising an assembled sandwich separated from one or more condiments (‘594, FIGS. 1D-1E) (‘594, Paragraphs [0032] and [0088]-[0089]).
Both Hyodo et al. and Fitzwater are directed towards the same field of endeavor of packaged sandwiches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Hyodo et al. and incorporate one or more condiments into the packaging of the assembled sandwich to create a packaged sandwich and condiments as taught by Fitzwater in order to conveniently provide condiments for the assembled package in one convenient package.  Furthermore, Sullivan et al. discloses condiments are not placed on the sandwiches during the assembly process in order to preserve customer choice and to prevent the absorption of excess moisture by the bread portions of the sandwiches wherein packaged condiments may be provided (‘368, Column 4, lines 33-38).  One of ordinary skill in the art would modify the packaging of Hyodo et al. and incorporate a separate packaged condiment within the same packaging as the sandwich as taught by Fitzwater in order to provide condiments for the assembled sandwich while preventing the absorption of excess moisture by bread portions of the sandwiches.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Pryor et al. US 2018/0186011, Chirnomas US 2006/0127614, Fitzwater et al. US 2011/0180594, and Sullivan et al. US 6,245,368 as applied to claim 9 above in further view of Magnusson et al. US 2020/0017287.
Regarding Claim 10, Mirkhaef et al. discloses placing the packaged sandwich (sandwich 12) into a container (wrapper 20) with an automated picker robot (robotic arm 202) (‘028, Paragraph [0066]).  Fitzwater discloses a packaged sandwich (package 200) comprising an assembled sandwich separated from one or more condiments (‘594, FIGS. 1D-1E) (‘594, Paragraphs [0032] and [0088]-[0089]).
Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Pryor et al., Chirnomas, Fitzwater, and Sullivan et al. is silent regarding placing the packaged condiments into the container with an automated picker robot.
Magnusson et al. discloses a prepackaged individual serving of condiments placed within a wrapper by picking up the condiment with an automated picker robot (robotic or other automatic arm) and depositing the prepackaged condiments into a container (wrapper) (‘287, Paragraphs [0003] and [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Mirkhaef et al. and place the packaged condiments into a container with an automated picker robot as taught by Magnusson et al. since providing an automatic or mechanical means to replace a manual activity of placing the packaged condiments into a container using an automated picker robot which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Meikle US 2012/0201927, Fitzwater US 2011/0180594, Sullivan et al. US 6,245,368, and Buchko et al. US 2007/0214752.
Regarding Claim 18, Hyodo et al. discloses an automated sandwich assembly and packaging method (‘195, Paragraphs [0112]-[0113]).  The method comprises moving bread (bread S1) via an automated conveyor (conveyors 3) (‘195, Paragraphs [0043] and [0056]).  One or more inputs (food substances S2) are added to the bread (bottom slice of bread S1) (‘195, Paragraph [0056] and [0112]) wherein the one or more inputs (food substances S2) comprise sandwich components to create an assembled sandwich (sandwich S) (‘195, Paragraph [0112]).  The assembled sandwich (sandwich S) is moved to an automated packaging system (packager 4) via the automated conveyor (conveyors 3) wherein the assembled sandwich (sandwich S) is packaged via the automated packaging system (‘195, Paragraphs [0111]-[0112]).  The assembled sandwich (sandwich S) is placed into a packaging (bag B) wherein the package is sealed (‘195, Paragraph [0058]).
Hyodo et al. is silent regarding the bread being a piece of cylindrical bread that is sliced with an automated slicer, loading the one or more inputs on a platen of the automated conveyor, moving the platen with the one or more inputs towards an automated picker robot, adding the one or more inputs with the automated picker robot, and placing the one or more condiments or utensils within the packaging.
Garcia Torres discloses an automated sandwich assembly method (‘685, Column 1, lines 8-20).  The method comprises slicing with an automated slicer a piece of bread (loaves 13) the bread via an automated conveyor (conveyor belt 15) (‘685, Column 1, lines 22-24) (‘685, Column 6, lines 1-15).
Both Hyodo et al. and Garcia Torres are directed towards the same field of endeavor of automated sandwich assembly methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Hyodo et al. and make the two slices of bread of the sandwich by slicing with an automated slicer a piece of bread as taught by Garcia Torres since providing an automatic or mechanical means to replace a manual activity of slicing one larger piece of bread into two smaller pieces of a piece of bread having a top portion and a bottom portion which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Further regarding Claim 18, Hyodo et al. modified with Garcia Torres is silent regarding the bread being a piece of cylindrical bread, loading the one or more inputs on a platen of the automated conveyor, moving the platen with the one or more inputs towards an automated picker robot, and adding the one or more inputs with the automated picker robot, and placing the one or more condiments or utensils within the packaging.
Mirkhaef et al. discloses an automated sandwich assembly method (system 200) (‘028, Paragraph [0054]) comprising adding one or more inputs (meat 10) to a bottom portion (bottom bun 14) of a sandwich (sandwich 12) with an automated picker robot (robotic arm 102) wherein the one or more inputs (meat 10) comprise sandwich components to create an assembled sandwich (sandwich 12), moving the assembled sandwich (sandwich 12) to an automated packaging system (wrapping assist device 204), and packaging the assembled sandwich (sandwich 12) via the automated packaging system (wrapping assist device 204) (‘028, Paragraphs [0066]-[0069]).
Both Hyodo et al. and Mirkhaef et al. are directed towards the same field of endeavor of methods of making a sandwich using an automated sandwich assembly.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hyodo et al. and use an automated picker robot to add the one or more inputs in the form of meat to the bottom portion of the bread as taught by Mirkhaef et al. since providing an automatic or mechanical means to replace a manual activity of placing one or more inputs on the bottom portion of the bread using an automated picker robot which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Further regarding Claim 18, Hyodo et al. modified with Garcia Torres and Mirkhaef et al. is silent regarding the bread being a piece of cylindrical bread, loading one or more inputs on a platen of the automated conveyor, moving the platen with the one or more inputs towards an automated picker robot, and placing the one or more condiments or utensils within the packaging.
Meikle discloses a bread yeast mold comprising a plurality of cylindrical inserts of varying size (‘927, Paragraph [0013]) having ellipse shapes for making submarine sandwich buns (‘927, Paragraph [0035]).
Both Hyodo et al. and Meikle are directed towards the same field of endeavor of sandwiches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and make a submarine sandwich as taught by Meikle based upon the type of sandwich desired to be made.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the process of modified Hyodo et al. and use a piece of cylindrical bread to be sliced with an automated slicer since Meikle teaches that submarine sandwiches generally have a cylindrical, elongate shape.  The configuration of the claimed submarine sandwich is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed submarine sandwich was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 18, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Meikle is silent regarding loading the one or more inputs on a platen of the automated conveyor, moving the platen with the one or more inputs towards an automated picker robot and one or more condiments or utensils being placed into the packaging that contains the assembled sandwich.
Fitzwater discloses a packaged sandwich (package 200) comprising an assembled sandwich separated from one or more condiments (‘594, FIGS. 1D-1E) (‘594, Paragraphs [0032] and [0088]-[0089]).
Both Hyodo et al. and Fitzwater are directed towards the same field of endeavor of packaged sandwiches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Hyodo et al. and incorporate one or more condiments into the packaging of the assembled sandwich to create a packaged sandwich and condiments as taught by Fitzwater in order to conveniently provide condiments for the assembled package in one convenient package.  Furthermore, Sullivan et al. discloses condiments are not placed on the sandwiches during the assembly process in order to preserve customer choice and to prevent the absorption of excess moisture by the bread portions of the sandwiches wherein packaged condiments may be provided (‘368, Column 4, lines 33-38).  One of ordinary skill in the art would modify the packaging of Hyodo et al. and incorporate a separate packaged condiment within the same packaging as the sandwich as taught by Fitzwater in order to provide condiments for the assembled sandwich while preventing the absorption of excess moisture by bread portions of the sandwiches.
Further regarding Claim 18, Hyodo et al modified with Garcia Torres, Mirkhaef et al., Meiikle, Fitzwater et al., and Sullivan et al. is silent regarding loading the one or more inputs on a platen of the automated conveyor and moving the platen with the one or more inputs towards an automated picker robot.
Buchko et al. discloses a conveyor including a series of platens adapted to receive a vacuum packaged food product  (‘752, Paragraphs [0053] and [0116]).
Both Hyodo et al. and Buchko et al. are directed towards the same field of endeavor of automated methods of packaging food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and incorporate a platen on the automated conveyor wherein the one or more inputs are positioned on the platen that moves along the conveyor since Buchko et al. teaches that it was known and conventional to incorporate platens on conveyors to move food products.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Meikle US 2012/0201927, Fitzwater US 2011/0180594, Sullivan et al. US 6,245,368, and Buchko et al. US 2007/0214752 as applied to claim 18 above in further view of Vardakostas et al. US 2019/0261671.
Regarding Claim 19, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Meikle, Fitzwater, Sullivan et al., and Buchko et al. is silent regarding determining via a set of electronic instructions a type of submarine to assemble using a combination of the one or more inputs.
Vardakostas et al. discloses an automated sandwich assembly method (‘671, Paragraph [0028]) comprising a processor configured to carry out a topping order to dispense topping servings to fulfill custom topping orders via a set of electronic instructions (‘671, Paragraph [0100]) wherein the processor receives a topping order from a patron through a customer touchscreen interface (‘6741, Paragraph [0102]), which reads on the claimed determining via a set of electronic instructions a type of sandwich to assemble using a combination of the one or more inputs.
Both Hyodo et al. and Vardakostas et al. are directed towards the same field of endeavor of methods of automatically assembling a sandwich.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Hyodo et al. and determine via a set of electronic instructions a type of sandwich to assemble using a combination of one or more input toppings as taught by Vardakostas et al. since providing an automatic or mechanical means to replace a manual activity of determining via a set of electronic instructions a type of submarine to assemble using a combination of the one or more inputs which accomplished the same result is not sufficient to distinguish over the prior art in view of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (MPEP § 2144.04.III.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. US 2019/0071195 in view of Garcia Torres US 5,657,685, Mirkhaef et al. US 2019/0352028, Meikle US 2012/0201927, Fitzwater US 2011/0180594, Sullivan et al. US 6,245,368, Buchko et al. US 2007/0214752, and Vardakostas et al. US 2019/0261671 as applied to claim 19 above in further view of Frehn et al. US 2017/0024789.
Regarding Claim 20, Hyodo et al. modified with Garcia Torres, Mirkhaef et al., Meikle, Fitzwater, Sullivan et al., Buchko et al., and Vardakostas et al. is silent regarding the set of electronic instructions being stored in an electronic database.
Frehn et al. discloses a food assembly apparatus database (‘789, Paragraph [0027]) for toppings (‘789, Paragraph [0033]).
Both Hyodo et al. and Frehn et al. are directed towards the same field of endeavor of methods of automatically assembling a sandwich.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Hyodo et al. and store the set of electronic instructions in an electronic database since Frehn et al. teaches that it was known and conventional in the sandwich making art to store electronic instructions in an electronic database.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 and 18-20 of copending Application No. 17/247,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-11 and 18-20 of the copending ‘236 application also reads on Claims 1-11 and 18-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Examiner notes that the Double Patenting rejections have been maintained herein.
Examiner maintains the restriction requirement.  It is noted that the restriction requirement is deemed FINAL.
Applicant’s arguments with respect to the obviousness rejections of Claims 1-11 and 18-20 under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Pryor et al. and Chiromas are being relied upon as secondary references to teach the new limitations of amended Claim 1.  Buchko et al. is being relied upon as a secondary reference to teach the new limitations of Claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hjalmarsson et al. US 2019/0000094 discloses a food processing apparatus comprising a first conveyor, a second conveyor, and a third conveyor wherein a grading robot separates one or more portions of a food article from the remaining portions on the surface of the first conveyor such that the movement of the conveyor guides the separated portions onto the second conveyor while guiding the remaining portions onto the third conveyor (‘094, Paragraph [0027]) wherein a conveyor containing at least one cutting machine cuts out a portion of a food article (‘094, Paragraph [0014]).
Sekar et al. US 2016/0067866 discloses a cooking machine apparatus comprising multiple ingredient delivery capsules containing different toppings and ingredients dispensed on a food item (‘866, Paragraph [0231]) wherein a multiplicity of sliding valve and valve housing assemblies are mounted on a rotary platen (‘866, Paragraph [0160]).
Goldberg et al. US 2020/0397194 discloses dispensing robots for different ingredients are arranged along a dispensing system frame (‘194, Paragraph [0074]).
Hashimoto et al. US 2019/0300212 discloses a plurality of robots wherein each robot dishes up a different food (‘212, Paragraph [0051]).
Van der Ent US 5,865,106 discloses a sandwich cookie making machine.
Glackin US 3,762,305 discloses a sandwich making machine.
McMeekin et al. US 3,645,197 discloses a sandwich preparing machine.
Moma et al. US 2016/0183728 discloses a sandwich assembly platen (‘728, Paragraphs [0104] and [0141]).
Bridges US 2010/0192743 discloses a slicing apparatus including two or more sets of conveyor belts for receiving a product to be cut or separated in half and separating the product into two pieces (‘743, Paragraph [0014]).
Faires et al. US 2006/0156878 discloses a slicer used to alter the thickness of sandwich portions to be cut from chicken breasts (‘878, Paragraph [0026]) wherein an end product piece to be subsequently sliced are separated from the remainder of the work piece (‘878, Paragraph [0029]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792